Citation Nr: 0701645	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  97-18 641	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a head 
injury.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1996 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Diego, California which in part, denied these enumerated 
issues on appeal.  During the pendency of this appeal, the 
matter was transferred to the Denver, Colorado RO.  

The Board remanded the enumerated issues on appeal as well as 
several additional issues for further development in November 
2000.  In July 2005 the Board disposed of the additional 
issues on appeal and remanded the enumerated issues again for 
further development.  This matter is now returned to the 
Board for further consideration.  


FINDINGS OF FACT

1.  The competent medical evidence reflects that it is less 
than likely that the veteran's tinnitus is related to service 
or that it is due to any neurological disorder that was 
manifested within one year of service discharge.

2.  The competent medical evidence reflects it is less than 
likely that the veteran's hypertension is related to service 
or was manifested within one year of service discharge.

3.  The competent medical evidence reflects that the 
veteran's current residuals of a head injury more likely than 
not was caused by a post-service injury.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in April 1996.  Following 
adjudication of the claim in October 1996, the RO, provided 
initial VA notice as it applies to this claim, in an August 
2002 letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
An additional duty to assist letters was sent in June 2003.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  This matter was 
remanded twice, in November 2000 and in July 2005 for 
additional development.  As pointed out in the July 2005 
decision/remand, the veteran has failed to cooperate in 
several attempts to schedule VA examinations between October 
2001 and May 2004 and failed to keep the VA advised of his 
whereabouts during the times examinations were scheduled for 
him.  Given his failure to cooperate, the Board finds no 
reason to further attempt to obtain a current VA examination.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this claim in the 
supplemental statement of the case dated in September 2006.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a cardiovascular 
disorder, is manifest to a compensable degree within a year 
of discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for these claimed disorders.  

Service medial records reveal that the May 1966 entrance 
examination revealed that clinical evaluation of the head and 
ears was normal, with blood pressure of 128/80.  The 
accompanying report of medical history revealed that the 
veteran denied high blood pressure, ear trouble and denied 
any loss of consciousness, loss of memory, seizures or any 
other possible head injury residuals.  The November 1966 
Airborne examination and report of medical history likewise 
revealed the same findings and history, with the exception 
that the blood pressure was 104/70.  The service medical 
records are silent for any complaints of hypertension, 
tinnitus or head injury, although a January 1969 ear, nose 
and throat record revealed that he fractured his nasal bones.  
There is no evidence of any other injuries to the head apart 
from this nasal fracture.  His April 1969 separation 
examination revealed his head and ear, nose and throat 
examination to be normal.  He denied a history of head 
injury, high blood pressure or ear trouble in the 
accompanying report of medical history.  

VA records reflect that in July 1992 he had a history of 
hypertension for 2 years and daily severe headaches in the 
past year requiring medications.  He had a history of head 
trauma 6 years ago and reported sounds of a "motor" sound 
in his ears.  Medical problems included high blood pressure 
and constant headaches.  In July 1992 computed tomography 
(CT) scan report gave a history of headaches and machine like 
sounds in his head.  The impression was normal contrast 
enhanced head CT.  In August 1992 on new patient visit to 
neurology, he complained of daily headaches and gave a 
history of trauma to the occiput in 1986.  A September 1992 
PTSD examination revealed complaints that included headaches 
and hearing a "motor" sound in his ears.  His medical 
problems included high blood pressure and constant headaches.  
In January 1993 the veteran gave a history of immobilizing 
occipital headaches and gave a history of concussion in 1986.  

Social Security records primarily addressed the veteran's 
other impairments besides those subject to this appeal.  They 
did include an August 1992 report that noted alleged 
impairments including headaches, and high blood pressure from 
November 1989 to present.  They also included a January 1993 
psychiatric examination in which the veteran reported 
"motor" sounds in August 1992.  

VA records from 1994 through 1995 revealed that in May 1994 
he was seen for complaints of shock like seizure activity 
when he was trying to sleep and also complaints of migraine 
headaches.  Neurological consult was planned.  In June 1994 
he had complaints of hypertension treated with medications.  
The hypertension was described as "long standing" in a June 
1994 record, which also noted complaints of headaches.  A 
September 1994 record gave a 5 year history of hypertension 
and complaints of constant frontal headaches for 2 years.  A 
4 year history of hypertension was given in an October 1994 
record.  A September 1995 record gave a 6 year history of 
hypertension controlled by medications and constant headaches 
for 4 days.  He denied trauma.  

The report of a September 1996 VA neurological examination 
revealed the veteran to give a history of having developed 
serious mental problems in Vietnam following his exposure to 
death and suffering.  He said he believed he was mortared and 
had a concussion injury to his head and was "out" for 10 
minutes and since that time, he had numbness and headaches 
around the left occipital region and got headaches every day 
lasting 2 hours at a time.  His CT scan was reportedly 
normal.  He also complained of psychiatric problems and 
numbness in his extremities.  His neurological examination 
revealed him to be alert and oriented times 3, with motor, 
reflexes and sensory examination normal.  The diagnosis was 
post-traumatic head syndrome with headaches, most likely 
however due to stress and tension and depression rather than 
the head injury.  The examiner commented that he believed the 
veteran was suffering from PTSD and other psychiatric 
disorders, especially depression, explaining the headaches, 
rather than from any functional basis from the head injury.  
There is no indication whether this examination included a 
claims file review. 

The report of a September 1996 VA general medical examination 
noted the veteran's history in pertinent part with the 
veteran having served 3 years in service, discharged in 1969.  
He had hypertension for 5 years and was on medication.  The 
claims file indicated that the medication was Fosinopril and 
also indicated the hypertension was present longer than 5 
years.  The veteran denied any hearing problems, but stated 
that he hears a motor running in his head.  He stated he had 
a head injury when he fell and had a rifle butt hit his head.  
He did have discomfort in the left parietal occipital area.  
Physical examination revealed his ears to be clear and his 
eyes revealed pupils that were equal and reactive to light 
and accommodation, normal extra ocular movements.  Head, face 
and neck examination addressed neck motion.  The diagnosis 
was post-traumatic stress disorder (PTSD) and psychiatric 
disorders.  The examiner referred to another examiner to 
address these psychiatric disorders.  Also diagnosed was 
blunt head trauma, and essential hypertension.  

The report of a September 1996 PTSD examination revealed 
pertinent history and complaints that mostly dealt with PTSD 
but included complaints of hearing high pitched "motor" in 
his ears.  At times he talked as if this might be tinnitus 
and other times it sounded like an auditory hallucination.  
Objective findings were limited to PTSD symptoms.  The 
psychiatric diagnosis included an Axis III diagnosis of 
tinnitus suggested.  

The report of a September 1996 VA audiological examination 
mentioned no complaints of tinnitus.  The audiological 
testing could not be reliably obtained due to inconsistent 
responses.  

VA treatment records from 2004 to 2006 revealed continued 
treatment for hypertension with medications as well as 
cardiac complaints.  These included a June 2006 record in 
which he fell and didn't lose consciousness.  He had drank 
alcohol and used cocaine prior to this incident.  There were 
no complaints of headaches or tinnitus in these records.  

Based upon a review of the evidence, the Board finds that 
service connection is not warranted for residuals of a head 
injury, tinnitus or hypertension.  There is no evidence of 
any head injury shown in service aside from the fractured 
nose, with no evidence of actual head injury, and the 
preponderance of the evidence suggests that the veteran 
injured his head in 1986, decades after service.  Regarding 
hypertension and tinnitus, the evidence again fails to show 
either disorder began in service or within one year of his 
discharge.  Both disorders were not shown until many years 
after service.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for tinnitus, is denied.

Service connection for hypertension is denied.

Service connection for residuals of a head injury  is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


